Cite as 2013 Ark. App. 475

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-13-283


                                                  OPINION DELIVERED SEPTEMBER 11, 2013
KEVIN BREWER
                               APPELLANT          APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
                                                  THIRTEENTH DIVISION
V.                                                [NO. 60CV-2012-4077-13]

                                                  HONORABLE COLLINS KILGORE,
ARKANSAS SEX OFFENDER                             JUDGE
ASSESSMENT COMMITTEE
                     APPELLEE                     AFFIRMED



                         ROBERT J. GLADWIN, Chief Judge


       Appellant Kevin Brewer appeals the January 29, 2013 order of the Pulaski County

Circuit Court denying his request to change his status from community-notification Level

3 by default by the Arkansas Sex Offender Committee (“Committee”) and the subsequent

deemed-denied motion of reconsideration. He argues that the Level 3 risk-level assessment

is not supported by substantial evidence, and, as a subset of that argument, that the results of

the polygraph examination are incorrect, misleading, inconclusive, and contradictory to such

an extent that the administrative record needs to be clarified and amended. We affirm.

       Appellant was convicted of second-degree sexual assault in Honolulu Circuit Court,

in Case No. CR94-0049, on September 3, 1997. The offense date was January 1, 1994, and

the victim was a thirty-three-year-old stranger who was in the room with appellant’s

roommate in Hawaii.
                                Cite as 2013 Ark. App. 475

       Subsequently, on June 22, 1998, appellant was convicted of second-degree attempted

murder in Clark County Circuit Court. That offense date was February 8, 1997, and the

victim was appellant’s ex-wife. She stated that she met appellant at his grandmother’s house

in order to allow appellant to have their children for weekend visitation. Appellant pulled

the victim out of the car and physically assaulted her. He then pointed a pistol at her face

and pulled the trigger, but she suffered no actual physical injury from the incident.

       Appellant was also convicted of failure to register as a sex offender in Arkansas on

February 9, 2010. At the time of his community-notification level assessment, appellant

reported that he had filed an appeal challenging the requirement that he register and

contended that he had not been required to register in Hawaii. Appellant stated during the

assessment that he had consistently registered as a sex offender in Arkansas beginning

February 9, 1998, and continuing until he moved to South Africa in 2004. He admitted that

upon returning to Arkansas from South Africa in 2007, he did not register as a sex offender.

       During his reassessment, appellant submitted to a polygraph examination on April 17,

2012. During that examination he revealed additional violent criminal actions. He said that

the most violent act that he has ever committed was when he stabbed an adult female, which

occurred when he was living in South Africa.

       The Sex Offender Screening and Risk Assessment (“SOSRA”) unit determined

appellant’s community-notification level to be a Level 3. Appellant sought and received an

administrative review of that decision by the Committee. The Committee upheld the

community-notification Level 3 decision, after which appellant sought judicial review in


                                             2
                                 Cite as 2013 Ark. App. 475

Pulaski County Circuit Court. The circuit court upheld the Committee’s assessment of a

community-notification Level 3, and appellant filed a motion for reconsideration, which was

deemed denied.

       This court has held that pro se appellants receive no special consideration of their

argument and are held to the same standard as a licensed attorney. Hayes v. Otto, 2009 Ark.

App. 654, 344 S.W.3d 689; see also Bell v. Bank of Am., N.A., 2012 Ark. App. 445, ___

S.W.3d ___; Light v. Duvall, 2011 Ark. App. 535, 385 S.W.3d 399. Judicial review of the

decision by the Committee concerning the assigned community-notification level is

governed by the Administrative Procedure Act (“APA”). Ark. Code Ann. §§ 25-15-201 to

-217. The limited scope of judicial review pursuant to the APA is premised on the

recognition that administrative agencies are better equipped by specialization, insight through

experience, and more flexible procedures than courts, to determine and analyze legal issues

affecting their agencies. Williams v. Ark. State Bd. of Physical Therapy, 353 Ark. 778, 120

S.W.3d 581 (2003).

       It is not the role of the circuit courts or the appellate courts to conduct a de novo

review of the record; rather, review is limited to ascertaining whether there is substantial

evidence to support the Committee’s decision or whether the decision runs afoul of one of

the other criteria set out in section 25-15-212(h). See Arkansas Bd. of Exam’rs v. Carlson, 334

Ark. 614, 976 S.W.2d 934 (1998). In reviewing the record, the evidence is given its

strongest probative force in favor of the Committee’s ruling. Arkansas Soil & Water

Conservation Comm’n v. City of Bentonville, 351 Ark. 289, 92 S.W.3d 47 (2002).


                                              3
                                 Cite as 2013 Ark. App. 475

       The petitioner has the burden of proving that there is an absence of substantial

evidence. McQuay v. Ark. State Bd. of Architects, 337 Ark. 339, 989 S.W.2d 499 (1999).

Substantial evidence is evidence that is valid, legal, and persuasive and that a reasonable mind

might accept to support a conclusion and force the mind to pass beyond speculation and

conjecture. Carlson, supra. The question is not whether the testimony would have supported

a contrary finding, but whether it would support the finding that was made. Id. It is the

prerogative of the board to believe or disbelieve any witness and to decide what weight to

accord the evidence. Id.

       Appellant’s brief simply states that he reiterates his argument previously presented to

the circuit court and asks this court to review that argument as the argument submitted on

this appeal. Because the only substantial question on appeal is sufficiency and because the

Committee’s opinion adequately explains its decision, we affirm by this memorandum

opinion pursuant to sections (a) and (b) of our per curiam, In re Memorandum Opinions, 16

Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.

       WALMSLEY and HARRISON , JJ., agree.

       Kevin Brewer, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Amy L. Ford, Ass’t Att’y Gen., for appellee.




                                               4